Exhibit LINEAR TECHNOLOGY CORPORATION LIST OF SUBSIDIARIES 1. Linear Technology (U.K.) Limited 2. Linear Technology KK (Japan) 3. Linear Technology GmbH (Germany) 4. Linear Technology S.A.R.L. (France) 5. Linear Technology PTE (Singapore) 6. Linear Technology Foreign Sales Corporation 7. Linear Technology (Taiwan) Corporation 8. Linear Technology Korea 9. Linear Semiconductor Sdn Bhd (Malaysia) 10. Linear Technology A.B. (Sweden) 11. Linear Technology Corporation Limited (Hong Kong) 12 Linear TechnologyS.r.l. (Italy) 13. Linear Technology GK (Japan) 14. Linear Technology Canada Corp.
